        Case: 1:21-cv-02301 Document #: 1 Filed: 04/28/21 Page 1 of 3 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MELINDA STALLWORTH, individually
 and on behalf of all others similarly situated,

                           Plaintiff,              Case No.

        vs.

 MIDLAND CREDIT MANAGEMENT,
 INC.,

                          Defendant.

                                    NOTICE OF REMOVAL

TO:     THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS:

        Defendant Midland Credit Management, Inc. (“Defendant”), by and through the

undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446, hereby files this

Notice of Removal of this civil action from the Circuit Court of Cook County, Illinois County

Department, Chancery Division, in which it is now pending, to the United States District Court for

the Northern District of Illinois, Eastern Division.

        In support of this Notice of Removal, Defendant respectfully states the following:

I.      BACKGROUND

        1.      On or about March 17, 2021, Plaintiff Melinda Stallworth (“Plaintiff”) filed a

complaint against Defendant in the Circuit Court of Cook County, Illinois, Chancery Division,

bearing Case No.: 2021CH01295. (A true and correct copy of the Complaint is part of Composite

Exhibit 1 attached hereto.)




115044605v3
        Case: 1:21-cv-02301 Document #: 1 Filed: 04/28/21 Page 2 of 3 PageID #:2




        2.      On or about March 30, 2021, Plaintiff served the Complaint on Defendant. (A true

and correct copy of the Notice of Service of Process is part of Composite Exhibit 1 attached

hereto.)


        3.      In her Complaint, Plaintiff purports to allege that Defendant violated the Fair Debt

Collections Practices Act, 15 U.S.C. § 1692 et seq. (Complaint at ¶¶ 33, 35, 39-41.)

        4.      Plaintiff also purports to allege that Defendant violated the Illinois Collection

Agency Act, 225 ILCS 425/1 et seq. (Complaint at ¶¶ 41-42.)

II.     FEDERAL QUESTION JURISDICTION

       5.       Under 28 U.S.C. § 1331, this Court has original federal question jurisdiction over

this action because Plaintiff’s claim pursuant to the Fair Debt Collections Practices Act arises under

the laws of the United States. Therefore, this case is properly removable to this Court under 28

U.S.C. §§ 1441 and 1446.

       6.       This Court also has supplemental jurisdiction over Plaintiff’s state law claim

Plaintiff’s claim brought under the Illinois Collection Agency Act as it “form[s] part of the same

case or controversy.” 28 U.S.C. § 1367(a).

III.    COMPLIANCE WITH STATUTORY REQUIREMENTS

        7.      Venue is proper in this Court because this district and division encompass the

Circuit Court of Cook County, Illinois County Department, Chancery Division, the forum from

which the State Court Action has been removed. See 28 U.S.C. § 1441(a).

        8.      In accordance with 28 U.S.C. § 1446(b)(1), this Notice of Removal is timely filed

within 30 days of Plaintiff’s service of a copy of the Complaint.




115044605v3
        Case: 1:21-cv-02301 Document #: 1 Filed: 04/28/21 Page 3 of 3 PageID #:3




        9.     On April 28, 2021, Defendant filed with the Clerk of the Circuit Court of Cook

County, Chancery Division, a Notice of Filing Notice of Removal, a copy of which is attached

hereto as Exhibit 2.

        10.    Defendant has provided written notice to Plaintiff by contemporaneously serving

his counsel with this Notice of Removal.

        11.    By filing this Notice of Removal, Defendant does not waive any defenses, rights,

claims, actions, or set-offs to which they are or may be entitled in law or at equity, all which

defenses, rights, claims, actions, or set-offs Defendant hereby expressly reserves.

        WHEREFORE, for the reasons stated above, this action is removable to this Court pursuant

to 28 U.S.C. §§ 1331, 1367, 1441, and 1446 under this Court’s federal question jurisdiction and

supplemental jurisdiction.

Dated: April 28, 2021                      Respectfully Submitted,


                                           MIDLAND CREDIT MANAGEMENT, INC.


                                           By: /s/Punit K. Marwaha
                                           Punit K. Marwaha
                                           TROUTMAN PEPPER HAMILTON SANDERS LLP
                                           227 W. Monroe Street, Suite 3900
                                           Chicago, IL 60606
                                           T: 312.759.5949
                                           F: 312.759.1939
                                           punit.marwaha@troutman.com

                                           Ethan G. Ostroff
                                           TROUTMAN PEPPER HAMILTON SANDERS LLP
                                           222 Central Park Avenue, Suite 2000
                                           Virginia Beach, VA 23462
                                           T: 757.687.7541
                                           F: 757.687.1541
                                           Ethan.ostroff@troutman.com




115044605v3
